Citation Nr: 0533383	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from April 1944 to May 1946 
and from March 1952 through September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The case was previously before the 
Board in September 2004, and was remanded for additional 
development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Board notes that the veteran's representative has 
contended that a remand is necessary because the development 
requested in a prior remand by the Board has not been 
completed.  The Board is in agreement with the veteran's 
representative.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
concluded that the Board commits error whenever it considers 
a claim wherein the RO has not conformed to the dictates of 
an earlier Board remand.

In September 2004, the Board remanded the case and determined 
that a VA orthopedic examination was required to more 
accurately establish the exact nature and etiology of the 
veteran's current degenerative disease of the right and left 
knee and low back disability, and the extent, if any, to 
which such pathology now present is related to an in-service 
right knee injury.  The examiner was asked to specifically 
comment as to whether any current degenerative joint disease 
of the left and right knees or low back disability was caused 
or aggravated by the veteran's service-connected residuals of 
right knee sprain.

Although a VA examination was conducted in March 2005, the 
examiner mistakenly identified the left knee as having been 
injured during service, when all of the available evidence of 
record clearly shows that the injury was to the right knee.  
The examiner continued to refer to an in-service left knee 
injury and its residuals throughout the examination report.  
The examiner also concluded that the veteran's low back 
disability was not associated with his service-connected 
right knee sprain residuals.  However, he did not fully 
address the question posed by the Board, that is, if the 
service-connected right knee sprain residuals did not cause 
the claimed knee arthritis and back disability, did the 
service-connected right knee sprain residuals aggravate these 
conditions?  Hence the March 2005 VA examination report 
clearly was not responsive to the remand order, and the Board 
is therefore required to secure an additional examination.

The Board also notes that, for no apparent reason, there was 
no specific mention of either knee issue in the subsequent 
supplemental statement of the case issued in June 2005.

In addition, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) for each issue.  Specifically, 
the veteran should be informed as to what evidence the VA 
would obtain, and what evidence she would be responsible for 
obtaining.  See 38 U.S.C.A. § 5100 et. seq. (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Final 
adjudication by the Board cannot be undertaken without this 
notice.  See Quartuccio.  

The Board recognizes that the case was previously remanded 
and regrets further any delay; however, it must be noted that 
the Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to her claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide that names, 
addresses and dates of treatment by any 
health care providers, VA or non-VA, 
which treated him for any of the 
disabilities listed on the first page.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.  

3.  The veteran should also be afforded 
an orthopedic examination to determine 
the nature and extent of any degenerative 
joint disease of the right and left knee 
as well as a low back disability.  All 
indicated tests and studies, including X-
rays, should be conducted and all 
findings reported in detail.  The 
examiner should obtain a detailed history 
of the veteran's complaints.  Prior to 
the examiner, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a.  The examiner should proffer an 
opinion, with supporting analysis, 
as to whether the veteran's 
degenerative joint disease of the 
right knee is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) to have been 
caused by the veteran's service-
connected residuals of right knee 
sprain or by the injury in August 
1953 when he fell on shipboard and 
was diagnosed with right knee 
sprain, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).

b.  The examiner should proffer an 
opinion, with supporting analysis, 
as to whether the veteran's 
degenerative joint disease of the 
left knee (which is not service-
connected) is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) to have been 
caused by the veteran's service- 
connected residuals of right knee 
sprain, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).

c.  The examiner should proffer an 
opinion, with supporting analysis, 
as to the etiology of any back 
disorder(s) found on examination to 
include whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any diagnosed back disorder(s) was 
(were) caused by the veteran's 
service-connected residuals of right 
knee sprain, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).

d.  If the service-connected right 
knee sprain residuals did not cause 
degenerative joint disease in either 
knee or cause a low back disability, 
the examiner should specifically 
state whether any such disability is 
aggravated by or increased in 
severity as a result of any service-
connected right knee sprain.  If 
such aggravation is found, the 
increment should be identified and 
defined in terms of actual reported 
findings on examination, if 
possible.

Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


